Order, Supreme Court, New York County, entered on March 6, 1972, granting omnibus relief to the parties herein, unanimously modified, on the law, to the extent of. vacating the notices of discovery and inspection served by plaintiff; and otherwise affirmed, without costs and without disbursements. The notices served herein, pursuant to CPLR 3120 (subd. [a]), do not comply with that section in that they do not request production of “ specifically designated documents or any things which are in the possession, custody or control of the party served, specified with reasonable particularity in the notice ” (italics added). The record discloses no reason to depart “from the general rule that examination should precede discovery and inspection which should be limited to specifically identified documents ” (Lotterman v. McGraw & Co., 29 A D 2d 536; Rios v. Donovan, 21 A D 2d 409). On this record defendants are entitled to priority of depositions (CPLR 3106, subd. [a]). Upon the completion of oral depositions, plaintiff may, if it be so advised, serve proper notices for discovery and inspection in accordance herewith. Concur—McGivern, J. P., Nunez, Steuer, Tilzer and Capozzoli, JJ.